Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  March 27, 2013                                                                                        Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  146335 & (40)(41)                                                                                     Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
  SMK, LLC,                                                                                          Bridget M. McCormack
                 Petitioner-Appellee,                                                                      David F. Viviano,
                                                                                                                       Justices

  v                                                                  SC: 146335
                                                                     COA: 306639
                                                                     Michigan Tax Tribunal No:
                                                                     00-409504
  DEPARTMENT OF TREASURY,
          Respondent-Appellant.

  ____________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the October 30, 2012 judgment of the Court of
  Appeals is considered, and it is GRANTED. The parties shall address: (1) whether the
  running of the 35-day time period in MCL 205.22(1) for an aggrieved taxpayer to file an
  appeal in the Tax Tribunal from a final assessment is triggered when the respondent
  Department of Treasury complies with the notice provision of MCL 205.28(1)(a), or is
  there an additional notice requirement under MCL 205.8 when a taxpayer has filed a
  proper written request designating an official representative to receive copies of letters
  and notices; and (2) whether the tolling ruling adopted by the Tax Tribunal and the Court
  of Appeals is contrary to the finality language of MCL 205.22(4) and (5).

         The motion to stay the precedential effect of the published Court of Appeals
  opinion, SMK, LLC v Dep’t of Treasury, 298 Mich App 302 (2012), is GRANTED in part
  regarding the statutory tolling ruling, but DENIED in part regarding the respondent
  Department of Treasury’s compliance with the mandate of MCL 205.8.

         We further ORDER that this case be argued and submitted to the Court together
  with the case of Fradco, Inc v Dep’t of Treasury (Docket No. 146333), at such future
  session of the Court as both cases are ready for submission.

        Persons or groups interested in the determination of the issues presented in this
  case may move the Court for permission to file briefs amicus curiae.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            March 27, 2013                      _________________________________________
         s0320                                                                  Clerk